Name: 80/405/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the improvement of the processing and the marketing of fruit in Lower Saxony (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D040580/405/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the improvement of the processing and the marketing of fruit in Lower Saxony (Only the German text is authentic) Official Journal L 097 , 15/04/1980 P. 0054 - 0054****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 21 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE IMPROVEMENT OF THE PROCESSING AND THE MARKETING OF FRUIT IN LOWER SAXONY ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/405/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 29 AUGUST 1979 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOTIFIED THE PROGRAMME FOR THE IMPROVEMENT OF THE PROCESSING AND MARKETING OF FRUIT IN LOWER SAXONY ; WHEREAS THE SAID PROGRAMME CONCERNS THE CREATION , EXTENSION AND MODERNIZATION OF FACILITIES FOR THE SPECIAL STORAGE , DEEP FREEZING , GRADING , PACKAGING AND DISPATCH OF FRUIT BY PRODUCERS ' ASSOCIATIONS WITH THE AIM OF STABILIZING THE MARKET IN FRUIT IN LOWER SAXONY SO AS TO MAINTAIN SATISFACTORY EARNINGS FOR FRUIT PRODUCERS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF FRUIT PRODUCTION IN LOWER SAXONY ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE FINDING IN THIS DECISION IS IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE IMPROVEMENT OF THE PROCESSING AND THE MARKETING OF FRUIT IN LOWER SAXONY COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 29 AUGUST 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 21 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT